Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/951,766 filed on 18 November 2020. Claims 1-20 are presented for examination.

Claim Interpretation
Claims 1, 8, and 15 recite “extract file properties associated with at least one input file.” Examiner interprets the “at least one input file” to be the same as the input file introduced in the limitation “receive a request comprising identifying information for at least one input file.”

EXAMINER’S AMENDMENT
As stated in MPEP 714, “authorization from the applicant or attorney/agent of record and appropriate extensions of time are not required if the changes are not substantive (e.g., corrections of format errors or typographical errors).” 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 



7. (Currently Amended) The device of claim 6, wherein the one or more processors are further configured to:  	extract and decompress the median data  section;  	identify a pattern design based on the extraction RSID;  	extract and decompress the apex data  section using a set of complementary packet arrangement algorithms to a set of packet arrangement algorithms associated with the pattern design; and  	restore the at least one file.

14. (Currently Amended) The non-transitory computer-readable medium of claim 13, wherein the plurality of processor-executable instructions are further to:  	extract and decompress the median data  section;  	identify a pattern design based on the extraction RSID;  	extract and decompress the apex data  section using a set of complementary packet arrangement algorithms to a set of packet arrangement algorithms associated with the pattern design; and  	restore the at least one file.

20. (Currently Amended) The method of claim 19, further comprising:  	receiving a request to decompress the at least one file;  	extracting the at least one of the extracted files properties from the header section of the compressed output file;  	calculating an extraction RSID based on the at least one of the extracted file properties;  	locating the RSID by identifying a section of the compressed output file that matches the extraction RSID;  	extracting and decompress the median data  section;  	identifying a pattern design based on the extraction RSID;  	extracting and decompressing the apex data  section using a set of complementary packet arrangement algorithms to a set of packet arrangement algorithms associated with the pattern design; and  	restor[[e]]ing the at least one file.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "generate a random sequence identifier (RSID) based on the extracted file properties," "define a reference pointer of a compressed output file by storing the RSID to a particular location in the compressed output file," and "compress each median data packet and alternatively adding, to the compressed output file, each compressed median data packet about the particular location to generate a first compressed median data section and a second compressed median data section arranged with the particular location between the first compressed median data section and the second compressed median data section," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2019/0052384 A1 to Kwak et al discloses a random binary sequence generator and extracted context information from a compressed packet stream. However, Kwak fails to disclose "define a reference pointer of a compressed output file by storing the RSID to a particular location in the compressed output file," and "compress each median data packet and alternatively adding, to the compressed output file, each compressed median data packet about the particular location to generate a first compressed median data section and a second compressed median data section arranged with the particular location between the first compressed median data section and the second compressed median data section." US PGPUB 2017/0068477 A1 to Yu, in a similar field of endeavor, discloses utilizing a document pointer and a pseudorandom number generator that maps to block identifiers. However, Yu fails to disclose "compress each median data packet and alternatively adding, to the compressed output file, each compressed median data packet about the particular location to generate a first compressed median data section and a second compressed median data section arranged with the particular location between the first compressed median data section and the second compressed median data section." US PGPUB 2016/0337255 A1 to Balasubramanian et al, in a similar field of endeavor, discloses selecting data packets based on a fixed pattern. However, the compressed packet portions of Balasubramanian fail to teach or disclose "compress each median data packet and alternatively adding, to the compressed output file, each compressed median data packet about the particular location to generate a first compressed median data section and a second compressed median data section arranged with the particular location between the first compressed median data section and the second compressed median data section."

The Kwak/Yu/Balasubramanian system fails to disclose "generate a random sequence identifier (RSID) based on the extracted file properties," "define a reference pointer of a compressed output file by storing the RSID to a particular location in the compressed output file," and "compress each median data packet and alternatively adding, to the compressed output file, each compressed median data packet about the particular location to generate a first compressed median data section and a second compressed median data section arranged with the particular location between the first compressed median data section and the second compressed median data section."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 8, and 15 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459